Citation Nr: 1751012	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for residuals of a right ring finger.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for bilateral cataracts.

6.  Entitlement to service connection for anxiety disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from October 1958 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York, which denied the Veteran's claims.  The Veteran appealed the rating decision in a September 2015 notice of disagreement.  A statement of the case was issued April 2017, to which the Veteran filed his substantive appeal in May 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.       38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

There is evidence that the Veteran social security number (SSN) was mixed up with a deceased Veteran with a SSN of 50 154 069.  See NPRC October 2014 Correspondence; see also October 2017 Appellate Brief (IHP).  Specifically, in the search conducted by the NPRC, the Veteran was identified with an incorrect SSN.  Id.  It is unclear if the NPRC corrected this error and searched for the Veteran's records using the correct SSN.  As such, a remand is necessary to ensure the Veteran's records have been searched for adequately.  Additionally, the Veteran contends that his records were requested a year before the fire, but the RO failed to provide a response to the request.  This allegation of the Veteran should be pursued.  There is a chance that the Veteran's service treatment records may have not been at the National Personnel Records Center when the fire occurred there.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate source, to request any available service treatment records from the Veteran's periods of service in the United States Army that have not been previously associated with the claims folder.  A specific request should be made for records from the Veteran's period of active duty in the Army from October 1958 to December 1958.  The different SSN identified above should be utilized in the search.  All responses, positive and negative, should be recorded and associated with the claims file.  All necessary and follow-up efforts should be made to obtain the records, until it is clear from the responses received that further requests would be futile.

If such records are not available or further attempts to locate such records would be futile, the Veteran should be notified in accordance with the procedures set forth in    38 C.F.R. § 3.159(e).

2.  After completing the requested actions, any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response before the claims file is returned to the Board for further appellate consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




